Citation Nr: 1410562	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left superficial parotidectomy, currently evaluated as zero percent disabling. 

2.  Entitlement to service connection for bilateral calcaneal spurs.

3.  Entitlement to service connection for high blood pressure.  

4.  Entitlement to service connection for residuals of right side head injury (claimed as bump on back of head).  


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and May and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for a left leg condition and entitlement to service connection for a kidney condition have been raised by the record, specifically the Veteran's November 2008 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the increased evaluation claim to provide an adequate examination.  The April 2010 VA examiner failed to adequately address whether the Veteran's scar is painful.  The examiner noted that the Veteran reported pain due to the scar, but then observed that the scar is not painful on examination, without any additional explanation.  The examiner also noted that the Veteran reported an additional symptom of increased sweat production on the left side of his face when eating or drinking.  However, the examiner failed to address whether this symptom is a residual of the scar or an associated muscle or nerve injury.  

Remand is also required to attempt to obtain service treatment records (STRs).  An STR from May 1977 indicates that the Veteran would be seen at the Womack Army Hospital orthopedic clinic for evaluation of his ankle.  The Veteran also reports receiving treatment at the Womack Army Hospital following an accident in 1975.  Although the STRs contain records and x-rays from various clinics at the Womack Army Hospital, there are no records from the orthopedic clinic. Additionally, the Veteran reports treatment at the Camp Lejeune Naval Hospital emergency room in April 1977, but no record is included in the file.  These treatment records are potentially relevant, and because it is unclear if they have been specifically requested, VA must attempt to obtain them.  

Finally, examinations are warranted to determine whether the Veteran's calcaneal spurs, high blood pressure, and any residuals of his right side head injury, to include a bump on the back of the head, are related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of treatment of the Veteran at the Womack Army Hospital from 1975 to 1977, including the orthopedic clinic, and the Camp Lejeune Naval Hospital emergency room in 1977.  Request that all records, including any records that have been perpetualized or archived, are searched.  Associate all obtained records with the claims file.  Document in the claims file all attempts to locate records and, for any records not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA scar examination and provide the examiner with the electronic and paper claims file.  The examiner must review the claims file and document such consideration.  The following must also be completed:

(a) Examine the Veteran and complete the Scars/Disfigurement Disability Benefits Questionnaire.  

(b)  Record the Veteran's description of any pain associated with the scar.  If the examiner finds that there are no objective signs that the scar is painful, explain in detail why that is the case.  

3.  After any additional records are associated with the claims file, and either together with or separately from the examination described in paragraph two, schedule the Veteran for a examination with an appropriately qualified examiner to address separate residuals of the Veteran's scar, including sweating when eating or drinking, and provide the examiner with the paper and electronic claims file.  Consideration should be given to whether a neurological examination is appropriate.  The examiner must review the claims file and then complete the following:

(a) Examine the Veteran and describe any disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, including any residuals of associated muscle or nerve injury.  Provide a determination of whether there is a relevant diagnosis regarding the symptoms of excessive sweating when eating and drinking.

(b)  Specifically address the etiology of the symptoms of excessive sweating when eating and drinking and provide an opinion as to whether this condition is at least as likely as not (a 50 percent probability or greater) a residual of the Veteran's left superficial parotidectomy and/or the associated scar. 

(c)  Provide a clear explanation for all opinions, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case. 

4.  After any additional records are associated with the claims file, schedule the Veteran for an examination of his feet and provide the examiner with the electronic and paper claims file.  The examiner must review the claims file, document such consideration, and then complete the following:  

(a) Diagnose any foot conditions.  

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed foot condition had onset during or was caused by the Veteran's military service, including but not limited to in-service ankle injuries and physical activity.  

(c) Provide a clear explanation for all opinions, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case.

5.  After any additional records are associated with the claims file, schedule the Veteran for a hypertension examination and provide the examiner with the paper and electronic claims file.  The examiner must review the claims file, document such review and then complete the following: 

(a) Examine the Veteran and complete the Hypertension Disability Benefits Questionnaire.  

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any blood pressure condition had onset during or is caused by the Veteran's military service.  

(c) Provide a clear explanation of reasoning for all opinions expressed, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is the case.

6.  After any additional records are associated with the claims file, schedule the Veteran for an examination with an appropriately qualified examiner to address any residuals of a right side head injury, including the bump on the back of the Veteran's head, and provide the examiner with the claims file.  The examiner must review the claims file, document such review and then complete the following:

(a)  Assume, for purposes of the examination, that the Veteran fell off a truck and hit his head, as described in various statements contained in the claims file. 

(i)  Diagnose any current conditions that are residuals of an in-service head injury.  If there are no diagnoses, provide an explanation for that determination.

(ii)  Specifically address the etiology of the bump on the back of the Veteran's head and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the condition had onset during or is caused by the Veteran's military service.

(b)  Provide a clear explanation of reasoning for all opinions expressed, including discussion of the facts of the Veteran's case and any medical studies or literature relied upon.  If an opinion cannot be given without resorting to mere speculation, explain why that is so.

7.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).

